        Case 4:19-cv-00004-DN-DBP Document 4 Filed 01/09/19 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


 MARYLEEN TAHY,
                                                    ORDER TO PROPOSE SCHEDULE
              Plaintiff,
 v.
                                                    Case No. 4:19-CV-4 DN
 SAN JUAN SCHOOL DISTRICT,
                                                    District Judge David Nuffer
              Defendant.


       Because “the court and the parties [are] to secure the just, speedy, and inexpensive

determination of every action and proceeding” and to fulfill the purposes of Rules 16 and 26 of

the Federal Rules of Civil Procedure,

       IT IS HEREBY ORDERED:

       1.     Plaintiff must propose a schedule to defendant in the form of a draft Attorney

Planning Meeting Report within the earlier of fourteen (14) days after any defendant has

appeared or twenty-eight (28) days after any defendant has been served with the complaint.

       2.     Within the earlier of twenty-eight (28) days after any defendant has appeared or

within forty-two (42) days after any defendant has been served with the complaint (or such

other time as may be ordered), the parties shall meet and confer and do one of the

following:

       a.     File a jointly signed Attorney Planning Meeting Report and also email a

       stipulated Proposed Scheduling Order in word processing format to

       ipt@utd.uscourts.gov and a stipulated Motion for Initial Scheduling Conference; or

       b.     If the parties cannot agree on a Proposed Scheduling Order, plaintiff must file a

       jointly signed Attorney Planning Meeting Report detailing the nature of the


                                                                                              Page 1
          Case 4:19-cv-00004-DN-DBP Document 4 Filed 01/09/19 Page 2 of 3



          parties’ disputes and must also file a stipulated Motion for Initial Scheduling

          Conference; or

          c.     If the parties fail to agree on an Attorney Planning Meeting Report or on a

          stipulated Motion for Initial Scheduling Conference, plaintiff must file a Motion for

          Initial Scheduling Conference, which must include a statement of plaintiff’s position

          as to the schedule. Any response to such a motion must be filed within seven days.

          3.     Recommended Schedule: The parties are urged to propose a schedule providing
                 for:

                 a.        Fact discovery completion no more than six months after the filing of

                 the first answer.

                 b.        Expert reports from the party with the burden of proof on that issue 28

                 days after the completion of fact discovery, and responsive reports 28 days

                 thereafter.

                 c.        Expert discovery completion 28 days after filing of an expert’s report.

                 d.        Dispositive motion filing deadline no more than 10 months after the

                 filing of the first answer.

          4.     Initial Scheduling Conference: Even if a stipulated scheduling order is

submitted, an Initial Scheduling Conference will be set. The parties must be prepared to

address the following questions, in addition to those raised by the Attorney Planning Meeting

Report:

                 a.        In 5 minutes or less, each party should be able to describe the crucial facts,

                 primary claims, and primary defenses.

                 b.        Are all claims for relief necessary or are they overlapping? Can any claim

                 for relief be eliminated to reduce discovery and expense?



                                                                                                    Page 2
        Case 4:19-cv-00004-DN-DBP Document 4 Filed 01/09/19 Page 3 of 3



               c.      Are all pleaded defenses truly applicable to this case? Can any be

               eliminated?

               d.      What 2-3 core factual or legal issues are most likely to be determinative of

               this dispute?

               e.      Who are the 1- 3 most important witnesses each side needs to depose? Is

               there any reason these witnesses cannot be deposed promptly?

               f.      What information would be most helpful in evaluating the likelihood of

               settlement? Is there any reason it cannot be obtained promptly?

               g.      What could be done at the outset to narrow and target the discovery in the

               case?

               h.      What agreements have the parties reached regarding limitations on

               discovery, including discovery of ESI?

               i.      Have the parties presented an order for protection under Fed. R. Evid. 502?

               j.      Is there a need to schedule follow-up status conferences?

       5.      Each party shall make initial disclosures within 42 days after the first answer

is filed. This deadline is not dependent on the filing of an Attorney Planning Meeting Report,

the entry of a Scheduling Order, or the completion of an Initial Scheduling Conference.

       Signed January 9, 2019.

                                              BY THE COURT


                                              ________________________________________
                                              David Nuffer
                                              United States District Judge




                                                                                              Page 3
